Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00781-CV

                                        Ernest BUSTOS,
                                           Appellant

                                                v.

 BEXAR APPRAISAL DISTRICT, The Appraisal Review Board of Bexar Appraisal District,
     Bexar County, North East Independent School District, and City of San Antonio,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16392
                          Honorable Aaron S. Haas, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s orders granting the
pleas to the jurisdiction filed by Bexar County, the Appraisal Review Board of Bexar Appraisal
District, North East Independent School District, and the City of San Antonio are AFFIRMED.
Costs of appeal are taxed against Appellant Ernest Bustos.

       SIGNED May 26, 2021.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice